EXHIBIT 10-A-1

 

HARTMARX CORPORATION

 

EMPLOYEE STOCK OPTION (Non-Qualified)

GRANTED PURSUANT TO THE

2003 INCENTIVE STOCK PLAN

 

Section 1. Grant Date. This Employee Stock Option (the “Option”) is granted
                     (the “Grant Date”), pursuant and subject to all of the
terms and conditions of the 2003 Incentive Stock Plan (the “Plan”) of Hartmarx
Corporation (the “Company”).

 

Section 2. Option Grant. The Company hereby grants to Name of Grantee (the
“Grantee”) the Option to acquire, by purchase or exchange, a total of Number of
Shares (Number) shares of Company Common Stock (the “Common Stock”) at the price
of Price Dollars ($            ) per share, upon the terms and conditions
hereinafter stated.

 

Section 3. Option Term. This Option shall expire on                      (the
“Expiration Date”).

 

Section 4. Exercise.

 

4.1. Generally. This Option shall first be exercisable, in whole or in part,
after Grantee’s unbroken period in the employ of the Company or a subsidiary
(the “Employment Period”) continues to and including the first anniversary of
the Grant Date. If Grantee’s Employment Period on any anniversary of the Grant
Date equals or exceeds three years, 100% of this Option shall be exercisable; if
two years, 67%; and if one year, 33%. However, this Option may not be exercised,
in whole or in part, with respect to any fractional share.

 

4.2. Change In Control. Notwithstanding the foregoing, 100% of this Option shall
become immediately exercisable in the event of any Change in Control, except a
Management Change in Control which is not approved by the Board, provided,
however, that 50% of the portion, if any, of this Option not previously
exercisable pursuant to Subsection 4.1 hereof shall become immediately
exercisable in the event of any Management Change in Control not approved by the
Board but which is directly or indirectly attributable to, and with respect to
which the first public announcement occurs after, the Board’s receipt of a bona
fide offer from any Person other than Grantee (or any Person acting in concert
with Grantee) which, if accepted, would result in a Change in Control.



--------------------------------------------------------------------------------

4.3. Definitions. (a) A “Change in Control” shall be deemed to have occurred if:

 

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a merger or consolidation which would
result in the record holders of the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) in substantially the same
proportions as their ownership immediately prior to such merger or consolidation
at least 75% of the combined voting power of the voting securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; provided that this exclusion shall only
apply to the percentage obtained by merger or consolidation and shall cease to
apply in the event additional securities are purchased in another transaction;
or

 

(ii) during any period of two consecutive years (not including any period prior
to the date of the Agreement), individuals who at the beginning of such period
constitute the Board of Directors of the Company (the “Board”) (together with
any new directors whose election by the Board or whose nomination for election
by the shareholders of the Company was approved by a vote of at least 66 2/3% of
the directors of the Company then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved unless the initial assumption of office of such
subsequently-elected or appointed director was in connection with (i) an actual
or threatened election contest, including a consent solicitation, relating to
the election or removal of one or more members of the Board, (ii) a “tender
offer” (as such term is used in Section 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), (iii) a proposed merger or consolidation
of the Company, or (iv) a request, nomination or suggestion of any one or more
Beneficial Owners of voting securities of the Company representing 20% or more
of the aggregate voting power of the voting securities of the Company or the
surviving corporation, as applicable) cease for any reason to constitute at
least 66 2/3% of the Board then in office; or

 

(iii) there is consummated a merger or consolidation of the Company (or any
direct or indirect subsidiary of the Company) with any other corporation, other
than a merger or consolidation which would result in the record holders of the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) in substantially the same

 

2



--------------------------------------------------------------------------------

proportions as their ownership immediately prior to such merger or consolidation
at least 75% of the combined voting power of the voting securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; or

 

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity at least 75% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 

Provided, however, no Change in Control shall be deemed to have occurred if
there is consummated any transaction or series of integrated transactions
immediately following which the record holders of the combined voting power of
the Company’s outstanding securities immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of the
Company immediately following such transaction or series of transactions.

 

(b) The term “Management Change in Control” means a Change in Control which
occurs prior to the second anniversary of the Grant Date pursuant to which
Grantee (alone or with others) acquires or retains, directly or indirectly, the
power to direct or cause the direction of the management and policies of the
Company (whether through the ownership of voting securities, by contract, or
otherwise) and which is directly or indirectly attributable to a public
announcement by Grantee (or others acting in concert with Grantee) of an
intention to take actions which, if consummated, would constitute such
Management Change in Control.

 

(c) The term “Person” means any person (as defined in Section 3(a)(9) of the
Exchange Act, as such term is modified in Sections 13(d) and 14(d) of the
Exchange Act) other than (i) any employee plan established by the Company, (ii)
the Company or any of its affiliates (as defined in Rule 12b-2 promulgated under
the Exchange Act) prior to the transaction resulting in the Change in Control,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (iv) a corporation owned, directly or indirectly, by
stockholders of the Company in substantially the same proportions as their
ownership of the Company.

 

(d) The term “Beneficial Owner” means beneficial owner as defined in Rule 13d-3
promulgated under the Exchange Act.

 

(e) The term “Board” means the Board of Directors of the Company.

 

3



--------------------------------------------------------------------------------

(f) The term “Committee” means the Compensation and Stock Option Committee of
the Board, or successor thereto, as determined by the Board.

 

4.4. Other Acceleration. Notwithstanding the foregoing, 100% of this Option
shall become immediately exercisable if Grantee’s Employment Period terminates
by reason of Grantee’s Total Disability, retirement from the Company or a
subsidiary at or after becoming age 55, or death. Absence on approved leave
shall not be considered a termination or break in service of Grantee’s
Employment Period.

 

4.5. Post-Termination Exercise. Any portion of this Option which shall become
exercisable shall, until exercised, continue to be exercisable for a period of
three years (but not after the Expiration Date) after Grantee’s retirement from
the Company or a subsidiary at or after becoming age 55; otherwise (except as
provided in Subsections 4.6 and 4.7 hereof) for a period of 90 days after the
end of Grantee’s Employment Period (but not after the Expiration Date), or for a
longer period (not extending beyond the Expiration Date) if extended by the
Committee.

 

4.6. Total Disability. In the event Grantee leaves the employ of the Company or
a subsidiary as a result of Grantee’s Total Disability, this Option shall, until
exercised, continue to be exercisable for a period of three years after the end
of Grantee’s Employment Period (but not after the Expiration Date). Grantee’s
disability shall be deemed to be a “Total Disability” if Grantee is prevented by
bodily injury, illness or disease from performing each and every duty of any
occupation for which Grantee is reasonably fitted by training, education or
experience and such disability is reasonably expected to last for a continuous
period of 24 months (with the existence of such disability evidenced by such
medical certification as the Company may require).

 

4.7. Death. If Grantee dies, the executor of Grantee’s estate or Grantee’s heirs
may exercise this Option within three years after the date of Grantee’s death or
within a longer period if extended by the Committee in accordance with its rules
(but in neither case after the Expiration Date).

 

4.8. Limitations. Exercise of this Option, and the issuance of any shares, shall
be limited to the extent necessary to comply with all applicable laws and
regulations and the applicable requirements of any securities exchange or
similar entity.

 

Section 5. Exercise Procedure. In order to exercise this Option, Grantee must
give written notice thereof to the Company’s Secretary at the Company’s main
office. The notice must (i) state the number of shares being purchased for cash
(and the number of shares being acquired in exchange for other shares of Common
Stock which have been held by Grantee for not less than six months, if any) upon
exercise of this Option; and (ii) be satisfactory in form and substance to the
Company in all other respects. The notice must be accompanied by a check in the
amount of any cash payment required to effect such exercise, and, if payment of
all or any portion of the option price is made in shares of Common Stock which
have been held by Grantee for not less than six

 

4



--------------------------------------------------------------------------------

months, the notice must be accompanied by stock certificates (endorsed in blank
and in proper form to transfer ownership of such shares to the Company)
representing shares having a cash value at the time of exercise equal to the
amount of the cash payment in lieu of which such shares are being delivered. If
it is determined that any agreement from Grantee is appropriate in order to
comply with any registration, listing or other legal requirement applicable to
the Company, Grantee will also be required to deliver such an agreement.

 

Section 6. Tax Withholding. To the extent that Grantee’s exercise of this Option
results in income to Grantee for Federal or State income tax purposes, Grantee
shall deliver to the Company at the time that Grantee exercises this Option the
amount of any Federal and State withholding taxes as may be required for the
Company to meet its minimum statutory withholding obligations under applicable
tax laws and regulations as determined by the Company, and if Grantee fails to
do so, the Company shall have the right to withhold the issuance of such whole
number of shares of Common Stock as shall, when multiplied by the fair market
value of a share of Common Stock on the Vesting Date, be sufficient for such
purpose.

 

Section 7. Transferability. This Option is not transferable except by will, the
laws of descent and distribution, or pursuant to a domestic relations order, and
may be exercised during the lifetime of Grantee only by Grantee or his legal
representative as provided above, and after the death of Grantee only as
provided above.

 

Section 8. Rights of Grantee. Nothing herein contained shall confer on Grantee
any right with respect to continued employment by the Company or a subsidiary,
or interfere with the right of the Company or such subsidiary to terminate the
employment of Grantee at any time or, except as to shares actually issued,
confer any rights as a Company stockholder upon Grantee. Rights of grantees are
governed by the Plan, under which the Committee may make adjustments necessary
to reflect changes made in the Company’s Common Stock.

 

HARTMARX CORPORATION By  

 

--------------------------------------------------------------------------------

    Secretary

 

5